--------------------------------------------------------------------------------

Exhibit 10.3



LEASE AGREEMENT


between


BH MEDIA GROUP, INC.


“Landlord”


and


LEE ENTERPRISES, INCORPORATED


“Tenant”


[__________], 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS


1.
Lease of Properties
1
     
2.
Term
1
     
3.
Rent
1
     
4.
Net Lease
2
     
5.
Taxes
3      
6.
Use.
3
     
7.
Marketing and Sale of Properties
4
     
8.
Maintenance
5
     
9.
Landlord’s Entry
5
     
10.
Condition of Properties
5
     
11.
Alterations
6
     
12.
Assignment/Subletting
6
     
13.
Tenant’s Failure to Perform
7
     
14.
Events of Default
7
     
15.
Landlord’s Remedies
9
     
16.
Casualty Events
10
     
17.
Condemnation
10
     
18.
Termination
11
     
19.
Tenant Indemnification and Insurance
11
     
20.
Subordination
11
     
21.
Holding Over
12
     
22.
Removal of Property Upon Termination
12
     
23.
Notices
12
     
24.
No Waiver
13
     
25.
No Partnership
13
     
26.
Governing Law
13
     
27.
Counterparts
13
     
28.
Entire Agreement-Modification-Partial Invalidity
13
     
29.
Landlord Transfer
13
     
30.
Brokers
13
     
31.
Time of Essence
13
     
32.
Headings
14
     
33.
Palace Building
14



EXHIBIT A:
Properties List
 




--------------------------------------------------------------------------------

LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) is dated this [__________], 2020 (the
“Effective Date”), by and between BH Media Group, Inc., a Delaware corporation
(“Landlord”), and Lee Enterprises, Incorporated, a Delaware corporation
(“Tenant”).


1.              Lease of Properties.  Landlord, in consideration of the rents
and of the covenants hereafter contained, does hereby lease to Tenant, and
Tenant does hereby lease from Landlord, upon the terms contained herein, those
certain properties listed on the attached Exhibit A (each such property listed
on Exhibit A is referred to herein as a “Property” and collectively, as the
“Properties”).  Tenant’s rights and obligations with respect to each Property
shall include the right to use and enjoy, and the obligations applicable to the
Properties also shall include, all buildings, structures, fixtures (including,
without limitation, all printing presses, inserters, ink tabs, and conveying
equipment) and other improvements located thereon, and all easements, rights and
appurtenances belonging or appertaining thereto, but shall be subject to all
tenancies, covenants, restrictions, reservations, liens, conditions,
encroachments, easements and other matters of title.  Landlord shall deliver
possession of the Properties to Tenant on the Effective Date.  Landlord hereby
assigns to Tenant, and Tenant hereby assumes from Landlord, to the fullest
extent allowed under applicable law or the agreement at issue, all rights and
obligations Landlord maintains in and to the Properties, including without
limitation, all lease agreements and rights to collect rent related to the
Properties.  Upon the expiration or earlier termination of this Lease, all such
rights and obligations, including without limitation, all lease agreements and
rights to collect rent related to the Properties, shall immediately revert to
Landlord.


2.             Term. The term of this Lease shall be for a period of ten (10)
years (“Term”), unless terminated in accordance with the terms set forth in this
Lease, commencing on the Effective Date and continuing until the last day of the
month that is ten (10) years after the Effective Date.  Tenant shall have no
option to renew the Term of this Lease; provided however, that prior to the
expiration of the Lease, Landlord and Tenant will negotiate in good faith the
terms of a lease for each Property that has not been sold and is necessary for
the continued operation of Tenant’s business.


3.               Rent.


(a)            Tenant shall pay rent to Landlord for the use and occupancy of
the Properties the amount of Six Hundred Sixty-Six Thousand Six Hundred
Sixty-Six and 67/100 Dollars ($666,666.67) per month for each month of the Term
(“Basic Rent”).  The Basic Rent shall be payable in advance on the first
business day of each month of the Term of this Lease.  Basic Rent is payable to
Landlord in cash, check, or ACH payment at the office of the Landlord at the
address set forth in this Lease.  The first payment of Basic Rent (representing
Basic Rent prorated for the month of March and all of April), shall be due upon
the Effective Date.


(b)            If any installment of Basic Rent is not paid on the date due,
Tenant shall pay Landlord interest on such overdue payment at the lesser of: a)
10% per annum or b) the maximum rate permitted by applicable law (the “Default
Rate”), accruing from the due date of such payment until the same is paid.  If
any installment of Basic Rent is not paid for a period of three (3) business
days after notice of default thereof by Landlord, Tenant shall pay Landlord a
late charge in an amount equal to the lesser of five (5%) percent of the unpaid
installment of Basic Rent or the highest late charge permitted by applicable
law.


(c)           Tenant shall pay and discharge before the imposition of any fine,
lien, interest or penalty which may be added thereto for late payment thereof
any amounts and obligations which Tenant assumes or agrees to pay or discharge
pursuant to this Lease (“Additional Rent”), together with every fine, penalty,
interest and cost which may be added by the party to whom such payment is due
for nonpayment or late payment thereof.  In the event of any failure by Tenant
to pay or discharge any of the foregoing, Landlord shall have all rights, powers
and remedies provided herein, by law or otherwise, in the event of nonpayment of
Basic Rent.  Any Additional Rent payable to Landlord shall be paid, within
fifteen (15) days after demand therefor.



--------------------------------------------------------------------------------



4.              Net Lease.


(a)            It is the intention of Landlord and Tenant that the obligations
of Tenant hereunder shall be separate and independent covenants and agreements,
and that Basic Rent, Additional Rent and all other sums payable by Tenant
hereunder shall continue to be payable in all events, and that the obligations
of Tenant hereunder shall continue unaffected, unless the requirement to pay or
perform the same shall have been terminated pursuant to an express provision of
this Lease.  This is an absolute net lease and Basic Rent, Additional Rent and
all other sums payable hereunder by Tenant shall be paid without notice or
demand, and without setoff, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense, except as otherwise
specifically set forth herein.  This Lease shall not terminate and Tenant shall
not have any right to terminate this Lease, during the Term.  Tenant agrees
that, except as otherwise expressly provided in this Lease, it shall not take
any action to terminate, rescind or avoid this Lease notwithstanding (i) the
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding-up or other proceeding affecting Landlord, (ii) any action
with respect to this Lease (including the disaffirmance hereof) which may be
taken by Landlord under the Federal Bankruptcy Code or by any trustee, receiver
or liquidator of Landlord or by any court under the Federal Bankruptcy Code or
otherwise, (iii) the taking of the Property or any portion thereof pursuant to
eminent domain (subject to Section 7 below), (iv) the prohibition or restriction
of Tenant’s use of the any or all of the Properties under any legal requirement
or otherwise, (v) the destruction of or damage or casualty to any Property or
any portion thereof (subject to Section 7 below), (vi) default by Landlord
hereunder or under any other agreement between Landlord and/or any of its
affiliates and Tenant.  Tenant waives all rights which are not expressly stated
herein but which may now or hereafter otherwise be conferred by law to quit,
terminate or surrender this Lease or any of the Properties; to any setoff,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense of or to Basic Rent, Additional Rent or any
other sums payable under this Lease, and for any statutory lien or offset right
against Landlord or its property.


(b)            All costs and expenses (other than depreciation, interest on and
amortization of debt incurred by Landlord, and costs incurred by Landlord in
financing or refinancing Properties) and other obligations of every kind and
nature whatsoever relating to the Properties and the appurtenances thereto and
the use and occupancy thereof that may arise or become due and payable or accrue
during the Term shall be paid and performed by Tenant.  Notwithstanding the
foregoing, Tenant shall have no liability or obligation relating to the
investigation, remediation, or management of any hazardous materials or
substances on any Property except for claims or obligations arising from or
relating to Tenant’s occupancy and use of the Property.


(c)           Landlord is providing no services to Tenant under this Lease. 
Tenant shall pay directly to the proper authorities charged with the collection
thereof all charges for water, sewer, gas, oil, electricity, telephone and other
utilities or services used or consumed on the Properties during the Term,
whether designated as a charge, tax, assessment, fee or otherwise, including,
without limitation, water and sewer use charges, impact fees and taxes, if any,
all such charges, fees and taxes to be paid as the same from time to time become
due. It is understood and agreed that Tenant shall make its own arrangements for
the installation or provision of all such utilities and that Landlord shall be
under no obligation to furnish any utilities to the Properties and shall not be
liable for any interruption or failure in the supply of any such utilities to
the Properties.


2

--------------------------------------------------------------------------------

5.              Taxes.  Tenant shall no later than fifteen (15) days before
interest or penalties are due thereon, pay and discharge or cause to be paid and
discharged all taxes of every kind and nature (including real, ad valorem and
personal property, income, franchise, withholding, profits and gross receipts
taxes); all charges and/or taxes for any easement or agreement maintained for
the benefit of any of the Properties; all general and special assessments,
levies, permits, inspection and license fees; all ground rents, and all other
public charges and/or taxes whether of a like or different nature, even if
unforeseen or extraordinary, imposed upon or assessed, during the Term, against
Landlord, Tenant or any of the Properties, including without limitation, any
gross income tax, sales tax, use tax, occupancy tax or excise tax levied by any
governmental body on or with respect to such Basic Rent or Additional Rent
(collectively, “Taxes”) which are imposed on or relate to the Properties for the
period of time prior to or that become due during the Term, regardless of
whether such Taxes are levied or assessed prior to the Term.  For the avoidance
of doubt, it is the intention of the parties that Tenant pay such Taxes in the
manner that is consistent with Landlord’s past practices. In the event that any
assessment against any of the Properties may be paid in installments, Tenant
shall have the option to pay such assessment in installments.  Tenant shall have
the right to appeal or challenge any assessment of Taxes in accordance with
applicable law.  Tenant shall prepare and file all tax reports required by
governmental authorities which relate to the Taxes.  If Tenant is not permitted
to file any tax reports or pay any Taxes directly to the applicable governmental
authorities, Tenant shall remit such Taxes, no later than fifteen (15) business
days prior to the date when due, to Landlord and, at Landlord’s request, shall
cooperate with Landlord in the preparation of such tax reports.  Landlord, at
Tenant’s expense, shall prepare and file such tax reports and pay such Taxes to
the applicable governmental authorities until Tenant has obtained permission to
do so.  Promptly after the date hereof, Tenant shall endeavor to obtain
permission to file all tax reports and pay Taxes directly to the applicable
governmental authorities.  Tenant shall deliver to Landlord, upon receipt,
copies of all settlements and notices pertaining to the Taxes which may be
issued by any governmental authority and, prior to delinquency, receipts for
payments of all Taxes made during each calendar year of the Term. Tenant’s
obligation to pay Taxes in respect of a Property shall terminate upon sale or
other disposition by Landlord of such Property resulting in a termination of
this Lease with respect to such Property.  Notwithstanding the foregoing, upon a
sale or disposition of a Property, the Taxes for the Property being sold shall
be prorated to the date of closing of such sale, and Tenant shall be responsible
for the Taxes attributable to the period prior to such closing.


6.               Use.


(a)            Tenant may use the Properties for any lawful purpose other than
any use that will (i) have a material adverse effect on the value of any
Property, (ii) cause Tenant or Landlord to incur liability due to a violation of
any provision of applicable law, or (iii) result in or give rise to any
environmental deterioration or degradation of the Properties.  In no event shall
any Property be used for any purpose that would violate any of the provisions of
any covenant, restriction, reservation, condition, or easement applicable to
such Property either specifically or through broader application to any planned
development, commercial center or industrial park of which such Property may be
a part.  Tenant shall observe, perform and comply with and carry out the
provisions of any covenant, restriction, reservation, condition, easement or
other condition affecting the Properties required therein to be observed and
performed by Landlord.  If under applicable zoning laws, the use of all or any
portion of a Property is or shall become a non-conforming right, Tenant shall
not cause or permit such non-conforming right to be discontinued or abandoned.


(b)            Tenant shall not permit any unlawful occupation, business or
trade to be conducted on any of the Properties or any use to be made thereof
contrary to applicable law.  Tenant shall not use, occupy or permit any of the
Properties to be used or occupied, nor do or permit anything to be done in or on
any of the Properties, in a manner that would (i) violate any certificate of
occupancy or equivalent certificate affecting any of the Properties, (ii) make
void or voidable any insurance that Tenant is required hereunder to maintain
then in force with respect to any of the Properties, (iii) affect in any manner
the ability of Tenant to obtain any insurance that Tenant is required to furnish
hereunder, (iv) cause any injury or damage to any or all of the Properties
unless pursuant to Alterations (as defined in this Agreement) permitted under
this Lease, or (v) constitute a public or private nuisance or waste.


3

--------------------------------------------------------------------------------

(c)             Landlord represents and warrants that the Properties in the
aggregate are in material compliance with all laws, statutes, and ordinances
applicable to their use upon commencement of this Lease.   Tenant shall comply
with all present and future laws, whether statutory or common law, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, even if unforeseen or extraordinary, of every duly constituted
governmental authority or agency (but excluding those which by their terms are
not applicable to and do not impose any obligation on Tenant, Landlord or any of
the Properties) and all covenants, restrictions and conditions now or hereafter
of record which may be applicable to Tenant, to Landlord or to any of the
Properties, or any portion thereof, or to the use, manner of use, occupancy,
possession, operation, maintenance, Alteration, repair or reconstruction of any
of the Properties, or any portion thereof, even if compliance therewith
necessitates structural changes or improvements (including changes required to
comply with the “Americans with Disabilities Act”) or results in interference
with the use or enjoyment of any of the Properties.  Without limitation to the
foregoing, Tenant shall comply with all legal requirements (along with common
law or strict liability provisions, and any judicial or administrative
interpretations thereof, including any applicable judicial or administrative
orders or judgments) relating to health, safety, industrial hygiene, pollution,
the environment, or related matters including, but not limited to, each of the
following, as enacted as of the date hereof or as hereafter amended; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §9601 et seq.; the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §6901 et seq.; the Toxic Substance Control Act, 15 U.S.C. §2601 et seq.;
the Water Pollution Control Act (also known as the Clean Water Act), 33 U.S.C.
§1251 et seq.; the Clean Air act, 42 U.S.C. §7401 et seq.; and the Hazardous
Materials Transportation Act, 49 U.S.C. §1801 et seq.


7.               Marketing and Sale of Properties.


(a)            Landlord may sell any Property in Landlord’s sole discretion,
provided however, that (i) any such sale shall not interfere with Tenant’s quiet
enjoyment of the subject Property and (ii) Tenant approves the arrangements for
Tenant’s rent payments, which approval shall not be unreasonably withheld or
delayed. The parties also acknowledge and agree that Tenant may actively market
for sale any or all of the Properties.  If Tenant receives a bona fide offer to
purchase one or more Properties that Tenant would like Landlord to accept,
Tenant shall present such offer(s) to Landlord for approval.  Landlord shall
have the sole discretion to determine whether it will accept such offer and to
subsequently close on the sale of any Property.  Tenant shall have no authority
to obligate Landlord to sell any Property without Landlord’s prior written
approval.  If Landlord decides, in Landlord’s sole discretion, to accept an
offer to purchase one or more Properties, Landlord and Tenant shall thereafter
cooperate to complete the closing of the sale of such Property(ies).  From the
after the closing of a sale of a Property, the definition of Properties under
this Lease shall automatically be revised to exclude all sold Property(ies).


(b)            Upon (i) the completion of a sale of a Property approved by
Landlord (including a transfer of title pursuant to condemnation or (ii) the
occurrence of a loss of a Property which is not repaired or rebuilt and in
respect of which Landlord is compensated by property or casualty insurance),
that occurs during the Term, so long as Tenant is not then in default beyond any
applicable notice and cure period, Landlord shall provide Tenant a monthly
credit against subsequent payments of Basic Rent in the manner set forth in this
Section.  In addition, if Landlord completes the sale of the Properties located
at 120 Salem Ave. SW, Roanoke, Virginia, 24011 and/or 200 E. Market Street,
Greensboro, North Carolina, 27401, at any time after January 1, 2020, Landlord
shall provide Tenant a credit against subsequent payments of Basic Rent in the
manner set forth in this Section.


4

--------------------------------------------------------------------------------

(c)           The amount of such credit shall equal 8.0% of the net
consideration Landlord receives at closing for the sale of the applicable
Property, less any actual expenses Landlord incurs in completing such sale,
including, without limitation, all closing costs, fees, cost of fixture and
equipment removal (as referenced in Section 7(d)) and commissions, divided by 12
(such credit is referred to herein as a “Rent Credit”).  Commencing on the first
month after a sale of a Property approved by Landlord, Tenant’s remaining
obligations to pay Basic Rent for each month remaining of the Term after the
closing of a sale of a Property shall be reduced by the Rent Credit applicable
to such sale.  For example (for illustration purposes only), if at a closing,
Landlord receives $1,000,000 (after appropriate reduction for expenses) for a
Property sold with Landlord’s approval, then the Rent Credit would be $6,666.67
(i.e., [$1,000,000 x .08] ÷ 12 = $6,666.67) and after application of such Rent
Credit, the Basic Rent for the remainder of the Term would be $660,000.00 per
month for each month remaining in the Term.  In the event the Basic Rent, after
application of Rent Credits obtained by Tenant, is reduced to $0.00 per month,
Tenant shall no longer be entitled to any further Rent Credit for subsequent
sales of Property(ies).


(d)           Tenant shall not have any duty or obligation to remove any
fixtures (including printing presses, inserters, ink tanks, and conveying
equipment) or other improvements from any Property in connection with the sale
thereof. Tenant shall grant Landlord and its contractor reasonable access to the
Property for the purpose of removing such equipment. Removal of equipment shall
be completed in a manner that minimizes damage to the Property and interruption
of Tenant’s business.  The cost of removal shall be paid by Landlord and shall
be deducted from the net consideration of such sale for purposes of calculating
the corresponding Rent Credit.


8.             Maintenance.  Tenant, at its expense, shall promptly make all
repairs and replacements and perform all maintenance in and to the Properties
and all equipment, property and fixtures therein or appurtenant thereto, that is
necessary or desirable to keep the Properties in good order, condition and
repair.  Tenant shall maintain the Properties, and all equipment, property and
fixtures located at the Properties, in a clean, safe, and operable condition,
and shall not permit or allow to remain any waste or damage to any portion of
the Properties.  Tenant shall repair or replace any damage to any portion of any
Property, and all equipment, property and fixtures located at the Properties,
regardless of the cause of such damage.  If Tenant fails to make such repairs or
replacements promptly after the occurrence of such damage, then Landlord may
make the same at Tenant’s cost. The cost of all repair or replacement work
performed by Landlord under this Section shall be paid by Tenant to Landlord
within fifteen (15) days after Landlord has invoiced Tenant therefor.


9.            Landlord’s Entry.  Landlord, its agents and employees may, at any
reasonable time or times, upon prior notice to Tenant (except in the event of an
emergency, in which event no notice shall be required), enter upon any Property,
any portion thereof and any appurtenance thereto (with persons and materials, if
required) for the purpose of: (a) inspecting the same; (b) making such repairs,
replacements or Alterations which Landlord may be allowed to perform as herein
provided; and (c) showing the Property to prospective purchasers, lenders or
lessees. In the exercise of its rights under this Section, Landlord shall use
reasonable efforts to avoid material interference with the operation of Tenant’s
business within the Properties.


10.          Condition of Properties.  Tenant agrees to accept the Properties,
and all buildings, fixtures, equipment, or any other improvement located on the
Properties, in their “as is” and “where is” condition and without any
agreements, representations, understandings or obligations on the part of
Landlord to perform any Alterations, repairs or improvements.  Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation as to the condition of the Properties or the suitability of the
Properties for Tenant’s intended use.


5

--------------------------------------------------------------------------------

11.           Alterations.


(a)             Tenant may make any or all changes, additions, improvements,
reconstructions or replacements of any of the improvement located on the
Properties (each, an “Alterations” and collectively, the “Alterations”), both
interior or exterior, without the prior written consent of the Landlord provided
such Alterations comply with all of the following provisions:  (i) the fair
market value of the Property upon which an Alteration is performed shall not be
lessened in any material respect as a result of any such Alteration, nor shall
the structural integrity of such Property be impaired; (ii) the Alteration and
any Alteration theretofore made or thereafter to be made shall not in the
aggregate reduce the gross floor area of the applicable Property, nor shall any
such Alteration materially adversely affect access to such Property; (iii) the
Alteration shall be performed in a good and workmanlike manner, and shall be
promptly completed in compliance with all applicable laws, (iv) all work done in
connection with any such Alteration shall comply with all policies of insurance
applicable to the Property upon which the Alteration is performed, (v) Tenant
shall promptly pay all costs and expenses of any such Alteration, and shall
promptly discharge all liens filed against any of such Property arising out of
the same, (vi) Tenant shall procure and pay for all permits and licenses
required in connection with any such Alteration, and (vii) all such Alterations
shall be the property of Landlord and shall be subject to this Lease.  Tenant
shall maintain and upon request provide to Landlord all as-built plans and
specifications or record drawings that Tenant obtains in performing Alterations.


(b)            All Alterations shall be performed only by qualified contractors
and subcontractors.  Tenant shall cause all contractors and subcontractors to
procure and maintain “Builder’s All Risk” insurance coverage naming Landlord as
an additional insured against such risks, in such amounts, and with such
companies as Landlord may reasonably require. All Alterations shall be performed
in accordance with all applicable laws and in a good and workmanlike manner so
as not to damage the Properties, or any improvements, fixtures or equipment
located thereon.


(c)            Tenant shall not permit any construction or mechanic’s liens to
be filed against any Property for any Alterations, materials furnished for
Alterations, or obligation incurred by or at the request of Tenant. If such a
lien is filed, then Tenant shall, within ten (10) days after such filing, either
pay the amount of the lien or diligently contest such lien and deliver to
Landlord a bond or other security satisfactory to Landlord, in Landlord’s sole
discretion. If Tenant fails to timely take either such action, then Landlord may
pay the lien claim, and any amounts so paid, including expenses and interest,
shall be paid by Tenant to Landlord within ten (10) days after Landlord has
invoiced Tenant therefor.


12.           Assignment/Subletting.


(a)          Tenant may assign its interest in all or any portion of this Lease
or sublease all or any portion(s) of the Properties without the prior written
consent of Landlord.  Unless Landlord consents to releasing Tenant in writing in
advance, which consent Landlord may withhold in its sole and absolute
discretion, no sublease under, or assignment of this Lease shall relieve Tenant
of its obligations hereunder, and all such obligations shall continue as the
obligations of a principal and not as the obligations of a surety or a
guarantor.  Notwithstanding any merger, consolidation or sale (i) of the Tenant,
(ii) of any parent, subsidiary or affiliate of the Tenant or (iii) of any or all
of the assets of the Tenant or any parent, subsidiary or affiliate of the
Tenant, the original Tenant (and any successor of the original Tenant by such
merger, sale or consolidation) shall continue to be obligated for all of the
Tenant’s obligations hereunder without any abatement, diminution, set-off,
reduction, rebate, termination, or decrease.  The joint and several liability of
Tenant named herein and any immediate and remote successor in interest of Tenant
(by assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (i) agreement which modifies any of the
rights or obligations of the parties under this Lease, (ii) stipulation which
extends the time within which an obligation under this Lease is to be performed,
(iii) waiver of the performance of an obligation required under this Lease, or
(iv) failure to enforce any of the obligations set forth in this Lease, unless
in each case, the same has been consented to by Landlord in writing.


6

--------------------------------------------------------------------------------

(b)            Each sublease of any Property or any part thereof shall be
subject and subordinate to the provisions of this Lease, and a copy thereof
shall be delivered to Landlord within fifteen (15) days after the execution and
delivery of such sublease.  Actions affecting a Property by the subtenant
(including, but not limited to, a holding over by a subtenant after the
expiration or sooner termination of this Lease) shall also be deemed actions
taken by Tenant.  Tenant shall, within a minimum of ten (10) days prior to the
execution and delivery of any such assignment as described in this Section, give
notice of such assignment to Landlord.  Tenant further agrees that in the case
of such assignment, Tenant shall, within fifteen (15) days after the execution
and delivery of any such assignment, deliver to Landlord (i) a duplicate
original of such assignment in recordable form and (ii) an agreement executed
and acknowledged by the assignee in recordable form wherein the assignee shall
agree to assume and agree to observe and perform all of the terms and provisions
of this Lease on the part of the Tenant to be observed and performed, and, in
the case of a sublease, Tenant shall, within fifteen (15) days after the
execution and delivery of such sublease, deliver to Landlord a duplicate
original of such sublease.


(c)            Upon the occurrence of an Event of Default under this Lease,
Landlord shall have the right to collect and enjoy all rents and other sums of
money payable under any sublease of any of the Properties, and Tenant hereby
irrevocably and unconditionally assigns such rents and money to Landlord, which
assignment may be exercised upon and after (but not before) the occurrence of an
Event of Default.  All subleases shall provide that upon notice from Landlord of
an Event of Default, all rent due under such sublease shall be paid as so
directed.


(d)            In the event of a termination of this Lease, any subtenant of the
Properties shall, at the option of Landlord, exercisable within thirty (30) days
after such termination, attorn to Landlord.  Each subtenant who hereafter takes
an interest in any Property shall be deemed to have agreed to the provisions of
this Section.  Tenant covenants that each sublease of any Property hereafter
executed shall contain a clause expressly providing that the subtenant
thereunder shall attorn to Landlord, upon request of Landlord, in the event of a
termination of this Lease, but the absence of such a clause from any sublease
shall not relieve the subtenant from the provisions of this Section.  In the
event Landlord expressly waives such right of attornment or does not timely
exercise the option to have a subtenant attorn as aforesaid, such sublease shall
automatically terminate.


13.          Tenant’s Failure to Perform.  In the event Tenant fails or neglect
to perform all Tenant’s obligations required hereunder, Landlord shall have the
right, but not the duty, to perform said obligation of Tenant, after giving
Tenant written notice, and the sum or sums of money paid by Landlord, together
with all other costs and expenses Landlord incurs, for the purposes aforesaid,
plus interest thereon at the then maximum legal contract rate from date of each
such payment or performance, shall be deemed to be Additional Rent and shall
become due and payable by Tenant to Landlord with the next monthly installment
of Basic Rent becoming due and payable thereafter.  All Basic Rent and
Additional Rent that is not paid when due shall accrue interest from and after
such due date at the maximum legal contract rate until it is paid in full.


14.           Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default under this Lease (each an
“Event of Default”):


7

--------------------------------------------------------------------------------

(a)             Tenant’s failure to make any payment of Basic Rent when due
which continues unremedied for a period of three (3) business days.


(b)             Tenant’s failure to make payment of Additional Rent or other sum
herein required to be paid by Tenant and such default shall continue for a
period of fifteen (15) business days after written notice by Landlord to Tenant.


(c)            Tenant’s failure to duly perform and observe, or Tenant’s
violation or breach of, any other material provision hereof if such failure
shall continue for a period of thirty (30) days after notice thereof from
Landlord, or if such failure cannot be cured within such period of thirty (30)
days, such period shall be extended for such longer time as reasonably necessary
(not to exceed a total of one ninety (90) days) provided that Tenant has
commenced to cure such default within said period of thirty (30) days and is
actively, diligently and in good faith proceeding with continuity to remedy such
failure.  Tenant agrees that after receiving any such notice of default referred
to above in this subsection (c), Tenant shall, upon request of Landlord, advise
the requesting party of Tenant’s progress in curing such default.


(d)           Tenant becomes insolvent within the meaning of the United States
Bankruptcy Code, as amended (the “Code”), files or notifies Landlord that it
intends to file a petition under the Code, initiates a proceeding under any
similar law or statute relating to bankruptcy, insolvency, reorganization,
winding up or adjustment of debts (any of the foregoing hereinafter referred to
as, an “Action”), becomes the subject of either a petition under the Code or an
Action which continues undischarged or unstayed for a period of ninety (90)
days, or is not generally paying its debts as the same become due.


(e)            A court shall enter an order, judgment or decree appointing a
receiver or trustee for it or for any of the Properties or approving a petition
filed against Tenant that seeks relief under the bankruptcy or other similar
laws of the United States, any state or any jurisdiction, and such order,
judgment or decree shall remain in force, undischarged or unstayed, ninety (90)
days after it is entered.


(f)             Tenant shall be liquidated or dissolved or shall begin
proceedings towards its liquidation or dissolution, or shall, in any manner,
permit the divestiture of all or substantially all of its assets other than in
connection with a merger or consolidation of Tenant, as the case may be, into,
or a sale of all or substantially all of Tenant’s assets to, another corporation
provided that the survivor of such merger or consolidation, or the purchaser of
such assets, shall assume all of Tenant’s obligations under this Lease by a
written instrument, in form and substance reasonably satisfactory to Landlord,
accompanied by an opinion of counsel, reasonably satisfactory to Landlord,
stating that such instrument of assumption is valid, binding and enforceable
against the parties thereto in accordance with its terms, and provided further
that, immediately after giving effect to any such merger or consolidation or
sale of such assets, the survivor of such merger or consolidation, or the
purchaser of such assets, as the case may be, shall have a consolidated tangible
net worth equal or greater than that of Tenant immediately prior to such merger
or consolidation or sale of such assets, as the case may be.


(g)          The estate or interest of Tenant in any of the Properties shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated or discharged
within ninety (90) days after such levy or attachment.


(h)           Any representation or warranty made in writing by or on behalf of
the Tenant or by any officer of the Tenant in this Lease or in any estoppel
certificate furnished to Landlord or in any other writing furnished in
connection with the transactions contemplated by this Lease proves to be false
or incorrect in any material respect on the date as of when made.


8

--------------------------------------------------------------------------------

(i)              Tenant acknowledges and agrees that all notice periods provided
in this Section are in lieu of, and not in addition to any notice periods
provided by law.


15.            Landlord’s Remedies.  After the occurrence of an Event of Default
by Tenant, Landlord shall have the right to exercise the following remedies:


(a)           Landlord may, at its option, continue this Lease in full force and
effect, without terminating Tenant’s right to possession of the Properties, in
which event Landlord shall have the right to collect Basic Rent, Additional Rent
and all other charges when due.  In the alternative, Landlord shall have the
right to peaceably re-enter any Property on the terms set forth in subsection
(b) below, but without such re-entry being deemed a termination of the Lease or
an acceptance by Landlord of a surrender thereof.  Landlord shall also have the
right, at its option, from time to time, without terminating this Lease, to
relet any Property, or any part thereof, with or without legal process, as the
agent, and for the account, of Tenant upon such terms and conditions as Landlord
may deem advisable (which terms may be materially different from the terms of
this Lease), in which event the rents received on such reletting shall be
applied (i) first to the reasonable and actual expenses of such reletting and
collection, including without limitation necessary renovation and Alterations of
such Property, reasonable and actual attorneys’ fees and any reasonable and
actual real estate commissions paid, and (ii) thereafter toward payment of all
sums due or to become due Landlord hereunder.  If a sufficient amount to pay
such expenses and sums shall not be realized or secured, then Tenant shall pay
Landlord any such deficiency monthly, and Landlord may bring an action therefor
as such monthly deficiency shall arise.  Landlord shall not, in any event, be
required to pay Tenant any sums received by Landlord on a reletting of a
Property in excess of the rent provided in this Lease, but such excess shall
reduce any accrued present or future obligations of Tenant hereunder. 
Landlord’s re-entry and reletting of a Property without termination of this
Lease shall not preclude Landlord from subsequently terminating this Lease as
set forth below.


(b)            Landlord may terminate this Lease by written notice to Tenant
specifying a date therefor, which shall be no sooner than ten (10) business days
following notice to Tenant, and this Lease shall then terminate on the date so
specified as if such date had been originally fixed as the expiration date of
the Term.  In the event of such termination, Landlord shall be entitled to
recover from Tenant the worth at the time of the payment by Tenant of all of the
following:


(i)              Any obligation which has accrued prior to the date of
termination, plus,


(ii)            The amount of unpaid Basic Rent, Additional Rent and all other
charges have accrued after termination until the time of payment by Tenant,
plus,


(iii)          The amount by which the unpaid Basic Rent and Additional Rent for
the balance of the Term (excluding any option periods or portions thereof not
previously exercised) exceeds the fair and reasonable rental value of the
Properties for such period (taking into account, among other factors, the
anticipated duration that the Properties would be unoccupied prior to reletting
and the anticipated costs of reletting the Properties.


(c)             Tenant agrees that Landlord shall have no obligation to mitigate
damages hereunder following a termination of this Lease due to an Event of
Default, and in any action or claim by Landlord against Tenant due to breach of
this Lease following an Event of Default the amount of damages to which Landlord
may be entitled shall not be reduced to reflect any loss which Landlord may be
able to recover by reletting of the Properties or other efforts at mitigation. 
To the extent that applicable law requires Landlord to mitigate damages, Tenant
agrees that it shall have the burden of proving the amount of damages which
Landlord may be able to recover by mitigation and that Landlord shall have no
obligation to subdivide any Property or to lease any Property other than on a
triple net basis (substantially consistent with the terms of this Lease) to a
tenant whose long term debt is rated at least investment grade by Standard &
Poor’s Corporation.


9

--------------------------------------------------------------------------------

(d)            Landlord may recover from Tenant, and Tenant shall pay to
Landlord upon demand, as Additional Rent, such reasonable and actual expenses as
Landlord may incur in recovering possession of any Property, placing the same in
good order and condition and repairing the same for reletting, and all other
reasonable and actual expenses, commissions and charges incurred by Landlord in
exercising any remedy provided herein or as a result of any Event of Default by
Tenant hereunder (including without limitation attorneys’ fees).


(e)            At any time upon prior notice to Tenant, Landlord shall have the
right, but shall not be required, to pay such sums or do any act that requires
the expenditure of monies that may be necessary or appropriate by reason of the
failure or neglect of Tenant to comply with any of its obligations under this
Lease, and in the event of the exercise of such right by Landlord, Tenant shall
pay to Landlord promptly upon demand, as Additional Rent, all such sums
including reasonable attorneys’ fees, together with interest thereon at the
Default Rate.


(f)              The various rights and remedies reserved to Landlord herein are
cumulative and shall survive termination of this Lease, and Landlord may pursue
any and all such rights and remedies and any other available to Landlord under
applicable law or equity, whether at the same time or otherwise (to the extent
not inconsistent with specific provisions of this Lease).  To the extent
permitted under applicable law, Landlord expressly reserves its right to
forcibly dispossess Tenant from the any Property, whether peaceably or
otherwise, without judicial process.


16.         Casualty Events.  In the event of any casualty (whether or not
insured against) resulting in damage to any Property or any part thereof, the
Term shall nevertheless continue and there shall be no abatement or reduction of
Basic Rent, Additional Rent or any other sums payable by Tenant hereunder. 
Promptly after such casualty, Tenant shall commence and diligently continue to
perform the restoration to the Properties to completion.  Tenant shall,
regardless of whether or not it obtains sufficient insurance proceeds, promptly
repair or replace the improvements, fixtures and equipment on the damaged
Property as nearly as possible to their value and condition and character
immediately prior to such event and in accordance with this Lease.  Tenant shall
adjust and compromise any and all casualty claims related to any or all of the
Properties.  In the event of any casualty loss in excess of $2,000,000.00,
Tenant shall give Landlord immediate notice thereof, and Landlord shall have the
right, but not the obligation, to join with Tenant in adjusting and compromising
such casualty claim.  If Landlord and Tenant elect not to repair or rebuild a
Property, and Landlord receives insurance proceeds, then the casualty loss will
be treated like a sale of Property, and subject to the Rent Credit described in
Section 7(c).


17.          Condemnation.  In the event a Property, or any portion thereof,
shall be taken or condemned by any governmental authority (including, for
purposes of this Section, any purchase by such governmental authority in lieu of
a taking), the Term shall nevertheless continue and there shall be no abatement
or reduction of Basic Rent, Additional Rent or any other sums payable by Tenant
hereunder, except as provided in this Section. In the case of any taking or
condemnation, the entire award shall be the property of Landlord; provided,
however, Tenant shall be entitled to make application for a separate award as
may be made for trade fixtures and other equipment which under the terms of
Section 18 of this Lease would not have become the property of Landlord; further
provided, that any such separate award to Tenant shall not be in diminution of
any award otherwise to be made to Landlord in the absence of such award to
Tenant.  Notwithstanding the foregoing, upon a condemnation of a Property, or
portion thereof, Landlord shall provide Tenant a Rent Credit in the manner
provided in and in accordance with the terms and conditions of Section 7.


10

--------------------------------------------------------------------------------

18.          Termination.  Upon termination of this Lease or any extension
thereof by passage of time or for any cause, Tenant shall peaceably surrender to
Landlord the Properties in broom clean, good repair and condition, subject only
to reasonable wear and tear; free and clear of all liens, leases, and other
encumbrances made or suffered by Tenant.  Tenant shall thereupon have the right
to promptly remove from the Properties only such equipment, appliances and other
trade fixtures and trade equipment installed and maintained by Tenant in the
Properties that Tenant purchased under the Asset and Stock Purchase Agreement
dated January 29, 2020 by and among Tenant, Landlord and Berkshire Hathaway Inc.
or Landlord shall have given written consent to removal prior to its
installation by Tenant.  All damages to the Properties caused by such removal
shall be repaired by the Tenant at its sole cost and expense concurrently with
such removal.  Any personal property of Tenant not removed within ten (10) days
following the expiration or earlier termination of this Lease shall be deemed to
have been abandoned by Tenant and shall, at Landlord’s option, become the
property of Landlord, and may be retained, appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord, at Tenant’s sole cost, as
Landlord shall desire without notice to Tenant and without any obligation to
account for such items. Tenant’s obligation to observe or perform the covenants
set forth in this Section shall survive the termination of this Lease.  The
acceptance of keys or access cards to any Property by Landlord, its agents,
employees, contractors, or any other person on Landlord’s behalf shall not be
deemed or constitute an early termination of this Lease unless such early
termination is evidenced in writing and signed by Landlord.


19.         Tenant Indemnification and Insurance.  Tenant covenants and agrees
to indemnify, protect, and at Landlord’s option defend (with counsel
satisfactory to Landlord) and hold harmless the Landlord, its agents, and their
parents, affiliates and employees from and against any and all claims, costs,
charges, liability or attorneys’ fees arising from damage or injury, actual or
claimed, of whatsoever kind or character, to property or person, occurring on or
arising in connection with the Properties during the Term or any time in which
Tenant is in occupancy of the Properties, except for damage or injury caused
solely by the intentional misconduct of Landlord.  Tenant’s indemnification
obligations provided in this Lease shall survive the expiration or sooner
termination of this Lease.  Tenant further covenants and agrees to procure, pay
for and maintain at all times during the Term policies of insurance on such
forms, in such amounts, and from such company(ies) as Landlord may require, in
Landlord’s reasonable discretion.  Such insurance shall include, without
limitation, insurance against loss or damage by fire, earthquake, flood and such
other perils as are covered under the broadest form of the “extended coverage”
or “all risk” endorsement available in the state in which the applicable
Property is located including, but not limited to, damage by wind storm,
hurricane, lightning, explosion, smoke, sprinkler leakage, vandalism, malicious
mischief and such other risks as are normally covered by such endorsements.  All
liability insurance shall name Landlord, Landlord’s managing agent, if any, and
their parents and affiliates shall be additional insureds, insuring and
indemnifying such parties from injuries or damages arising out of the use of or
related to the Properties.  All deductibles and/or retentions shall be paid by,
assumed by, for the account of and at Tenant’s risk.  Tenant’s coverage of
Landlord shall be primary and noncontributory with respect to any policies
carried by Landlord; any coverage carried by Landlord will be excess insurance. 
Prior to the commencement of the Term, and any time upon request of Landlord,
Tenant shall furnish Landlord with binders, policies, and/or certificates of
insurance evidencing said insurance so maintained by the Tenant.  Tenant waives
all rights against Landlord for casualty loss and all policies of every type of
insurance procured by Tenant shall contain a waiver of subrogation rights
against Landlord.


20.        Subordination.  Nothing herein shall empower Tenant to do any act
that can, may or shall cloud or encumber the Landlord’s interest in any
Property, or any improvements, equipment or fixtures on any Property including,
without limitation, recordation of a Uniform Commercial Code (UCC) Financing
Statement in the land records office in the county where the Properties are
situated.  Tenant’s rights are and shall always be subordinate to the lien of
any encumbrances or mortgages now or hereafter placed by Landlord, its
affiliated entities, or assigns, upon the land and building in which the
Properties are located or any underlying leasehold estate and to all advances
made or hereafter to be made upon the security thereof.  In the event that
Landlord is in default under its financing with its lender, and if such loan
documentation provides for a security interest in the Lease or the rents payable
thereunder, Tenant agrees to attorn to Landlord’s lender, upon such lender’s
request.  Tenant shall execute such further instruments subordinating this Lease
to the lien or liens of any such mortgage or mortgages or encumbrances or to any
such underlying lease or leases, and such estoppel certificates, as shall be
requested by the Landlord.  Tenant grants to Landlord a power of attorney for
the limited purpose of executing any such subordination or estoppel instruments
on behalf of Tenant in the event that Tenant does not do so within thirty (30)
days of Landlord’s request.


11

--------------------------------------------------------------------------------

21.         Holding Over.  If Tenant shall hold over beyond the expiration of
the Term with the written consent of Landlord, then Tenant shall be a tenant at
sufferance and, in addition to all other damages and remedies which Landlord may
be entitled for such holding over, Tenant shall be construed to be occupying the
Properties at a Basic Rent of one hundred twenty-five percent (125%) of the rate
as the Term that just ended for the first ninety (90) days and one hundred fifty
percent (150%) for any period thereafter.  If Tenant fails to surrender the
Properties upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including any claims
made by any succeeding tenant founded upon such failure to surrender, and any
lost profits to Landlord resulting therefrom.  No extension or renewal of this
Lease shall be deemed to have occurred by any holding over.


22.           Removal of Property Upon Termination.  Tenant agrees that if
Tenant fails to remove all of Tenant’s property from the Properties within ten
(10) days after termination of this Agreement, Landlord shall have the right to
immediately remove all of Tenant’s property from the Properties and to destroy
it or store it elsewhere at Tenant’s sole expense. In addition, Tenant shall
indemnify and hold Landlord harmless from any liability, loss, cost, or
obligation on account of or arising out of any such removal and destruction or
other storage of property from the Properties.


23.        Notices.  All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be mailed by certified or
registered mail, postage prepaid, or by Federal Express or similar overnight
delivery service, addressed to the following addresses, as applicable:


If to Landlord, at:


If to BH Media Group, Inc.:


BH Media Group
Attn: Mr. Ted Weschler
c/o Berkshire Hathaway Inc.
3555 Farnam St, Ste 1440
Omaha, NE 68131


With a copy to:
Baird Holm LLP
Attn: J. Scott Searl and Brian R. Schumacher
1700 Farnam Street, Suite 1500
Omaha, NE 68102-2068


If to Tenant:


Lee Enterprises, Incorporated
Attn: Mr. Kevin D. Mowbray
4600 E. 53rd St.
Davenport, Iowa 52807


With a copy to:
Lane & Waterman LLP
Attn: C.D. Waterman III and T.F. Olt III
220 N. Main Street, Suite 600
Davenport, Iowa 52801


12

--------------------------------------------------------------------------------

Notices shall be effective upon receipt or refusal. Any party shall be entitled
to change its address for notice by providing notice of such change in
accordance herewith. Until such time as the notice of change is effective
pursuant to the terms of this Section, the last address of said party shall be
deemed to be the proper address of said party.


24.           No Waiver.  No waiver of any covenant or condition by a part to
this Lease shall be deemed to imply or constitute a further waiver of the same
covenant or condition or of any other covenant or condition of this Lease.


25.           No Partnership.  Nothing contained in this Lease shall be
construed or deemed to create a partnership or joint venture for or between
Landlord and Tenant, or to create any other relationship between the parties
other than that of landlord (Landlord) and tenant (Tenant).


26.           Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of, or applicable to, the State of Delaware, without
application of its conflict of laws principles.


27.           Counterparts.  This Lease may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via electronic mail (including pdf or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.


28.           Entire Agreement-Modification-Partial Invalidity.  This Lease
constitutes the entire agreement between Landlord and Tenant relating to the
subject matter of this Lease.  It is understood that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by the Landlord to Tenant with respect to the subject matter thereof,
and none shall be used to interpret or construe this Lease.  It is further
agreed by and between the parties hereto that there shall be no modification or
amendment of this Lease, except as may be executed in writing between the
parties to this Lease.  Landlord and Tenant agree that this Lease is a product
of their joint efforts, that it expresses their agreement and that it should not
be interpreted in favor of either Landlord or Tenant or against either Landlord
or Tenant because of their efforts in its preparation, and each party has had an
opportunity to be represented by legal counsel.  If any provision of this Lease,
or the application thereof to any person or circumstance, shall, to any extent,
be invalid or unenforceable, the remainder of this Lease and the application of
such provision to all other persons and circumstances shall not be affected and
shall be valid and enforceable to the fullest extent of the law.


29.          Landlord Transfer.  Landlord may transfer any or all of the
Properties, and any improvements located thereon, and any of its rights under
this Lease. Landlord shall thereby be released from any further obligations
hereunder, provided that the assignee assumes Landlord’s obligations hereunder
in writing.


30.           Brokers.  Each party represents and warrants that it has caused or
incurred no claims for brokerage commissions or finder’s fees in connection with
the execution of this Lease payable to any party and each party shall indemnify
and hold the other harmless against and from all liabilities arising from any
such claims caused or incurred by it (including without limitation, the cost of
attorneys’ fees in connection therewith) other than fees payable to Tenant
Broker and Landlord Broker, which shall be paid by Landlord pursuant to the
terms of a separate written agreement.


31.           Time of Essence.  Time is of the essence with respect to the
performance of every covenant and condition of this Lease.


13

--------------------------------------------------------------------------------

32.          Headings.  The captions, section numbers, article numbers and index
appearing in this Lease are inserted only as a matter of convenience and in no
way define, limit, construe, or describe the scope or intent of such sections or
articles of this Lease nor in any way affect this Lease.


33.         Palace Building.  In addition to performing its obligations as
Tenant of the Properties, Tenant shall perform all accounting, book keeping,
reporting, property management and/or operational matters related to that
certain building and underlying land located at 324 South Main Avenue West, and
23 West 4th Street South, Tulsa, Oklahoma 74103 (collectively, the “Palace
Building”).  Tenant shall perform its obligations related to the Palace Building
to Landlord’s reasonable satisfaction and in such amounts as Landlord may
reasonably request, provided however, that Tenant shall have no duty to incur
out-of-pocket expenses relating to the management of the Palace Building, The
parties specifically acknowledge and agree that the Palace Building is not
included in the definition of Properties under this Lease and Tenant shall have
no right to any net revenues related to the Palace Building,  provided however,
in consideration for Tenant providing property management services hereunder, 
Landlord shall give Tenant the Rent Credit described in Section 7(c) above upon
sale or other disposition of the Palace Building.


[SIGNATURE PAGE FOLLOWS]


14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord has signed this Lease as of the day and year first
above written.


LANDLORD:
BH Media Group, Inc.
       
By:
     
Name:
Ted Weschler
   
Title:
Authorized Representative
 











[Landlord’s Signature Page to BH Media Group, Inc. / Lee Enterprises,
Incorporated Lease]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has signed this Lease as of the day and year first
above written.


TENANT:
Lee Enterprises, Incorporated
       
By:
     
Name:
     
Title:
   









[Tenant’s Signature Page to BH Media Group, Inc. / Lee Enterprises, Incorporated
Lease]



